DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-13 is the inclusion of the limitation of, as claimed in the combination:
the engaged configuration being activated by a second triggering element as the carriage moves away from the service zone.
The primary reason for the allowance of claims 14 and 15 is the inclusion of the limitations of, as claimed in the combination:
the engaged configuration being activated by a second triggering element as the carriage moves away from the service zone.
The prior art made of record utilizes the force of the carriage entering the service zone and leaving the print zone to trigger the engagement with cleaning structure such as a wiper or cap. Once the cleaning operation is completed, the carriage leaves the service zone and the cleaning structure disengages. This is the opposite configuration as the claimed invention. 

The above discussion of the Specification is provided as support for the reasons for allowance. The claims are nevertheless allowable on their own merits and no limitations from the Specification have been improperly incorporated into the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896